DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: With reference to claim 2, the specification is not found to describe an “antenna structure”, the antenna structure comprising a plurality of “radar transmit/receive devices”, each of those devices in turn having a plurality of “receivers” and a plurality of “transmitters”.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the antenna structure comprising a plurality of “radar transmit/receive devices”, each of those devices in turn having a plurality of “receivers” and a plurality of “transmitters” as required by claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation unit, wherein the evaluation unit decodes” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the region of the front radiator of a vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim and it is also not clear what the metes and bounds of such a “region” are. For example, would such an antenna mounted in a nearby headlight or bumper cover qualify as “the region”? The The radar sensor has an L-, U- or inverted T-shaped structure, which allows the sensor to be installed in the frontal region of the automobile without significantly impairing the air flow required for the front radiator.” Is the entire “frontal region” of the automobile to be considered “the region of the front radiator”?  It is not clear how one would determine what is, and particularly what is not included within the scope of the claimed region. 
Similarly concerning claim 2, the scope of “the region of the ventilation openings of a radiator grille of the front radiator” is indefinite, and it is not clear what is required by the language that the virtual antenna array “corresponds to” this region. In addition to similar issues as above concerning what qualifies as “the region”, it is observed for example in Figures 1a-1b that the illustrated virtual arrays overlap with both grille “openings” and grille components.  In Figure 1b, half (or more) of the virtual array does not appear to “correspond” to an illustrated opening, yet the array is presumed to be intended to “correspond” to the identified region. The scope of the claimed “region” and the scope of what is required for the virtual array to “correspond” to such are indefinite.
Further concerning claim 2, it is not clear what the claimed “receivers” and “transmitters” represent as worded in the clams.  As indicated above, the claimed structure does not appear to be present in the specification or drawings.  The claim requires that the “antenna structure” itself has a plurality of transmit/receive devices, each of those having a plurality of “transmitters” and “receivers”.  The specification on page 4 discloses: “The radar sensor in this case consists of a transmitter with a plurality of, e.g. 12, outputs (Tx) and a plurality of, e.g. 16, receivers (Rx). The transmitter consists of a voltage-controlled oscillator (1) with integrated frequency modulator (2) and 12 parallel o.   Thus, it appears that the “plurality of transmitters” may be intended to refer to what the specification terms “outputs”, rather than the described “transmitter”, although the specification does also reference “12 transmitters” at page 5. It is not clear if these 12 are the 12 outputs or rather there are 12 of the earlier disclosed transmitters (e.g. each comprising an oscillator 1 and modulator 2). Terminology must be consistent between the specification and claims. Similarly concerning the “receivers”, the specification at page 5 discloses: “In the receiver of the radar sensor according to Fig. 2, the signal reflected from the object and received by the antenna (5) is initially converted into the baseband with a mixer (6) and sampled by an AD-converter (7). The sampled signal is then decoded with the codes of the respective transmitters (8). Thus, with 16 receivers and 12 transmitters this results in 12*16=192 receive signals. These signals can be assigned to the elements of the virtual array that are shown in Fig. 5.”  That is, the specification appears to disclose that “the receiver” includes at least mixer (6) and ADC (7).  Is a plurality of this “receiver” intended or rather are a plurality of antennas (5) intended to correspond to the claimed “receivers” of the “transmit/receive devices” of the “antenna structure”?
Claim 3 recites the limitation "the air-impermeable region of the radiator grille" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, should the term remain, does “air-impermeable” require that the “region” be air-tight? How is this region defined?
The term "adversely affected" in claim 3 is a relative term which renders the claim indefinite.  The term "adversely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in The specification on page 3 indicates “…so that the air flow of the front radiator is either not or only slightly affected.” If this is the intended meaning of “not adversely affected”, “slightly” is likewise indefinite. It is noted that if the language is included as an intended result of antenna placement, it is suggested that it be removed.  However if the language is intended to be limiting as to what extent the antenna structure is “positioned behind an air-impermeable region of the radiator grille”, the scope must be clarified.  
Claim 4 is directed to an apparatus and includes only the “wherein” statement: “wherein a combined frequency-phase modulation of transmitted signals and simultaneous operation of the plurality of transmitters is enabled.” It is not clear to what extent the language limits the apparatus of claim 2 or what the scope of such enabling is.  What does it mean that these operations are “enabled”?  The specification is not found to use the term. Does the apparatus include components that “enable” such?  If so, these should be claimed, (e.g. as configured to perform operations) rather than merely the effect of such components. 
Claim 6 is directed to an apparatus and includes only the “wherein” statement: “The apparatus of claim 5, wherein a high-frequency phase modulation of a continuous-wave transmission signal with simultaneous operation of the plurality of transmitters is provided, and wherein a binary 180o phase encoding is provided, the binary 180o phase encoding generated using a pseudo-random number generator. As a first matter, the claim limitations appear to be worded as method steps (“…is provided”) rather than limitations on the structure of the disclosed apparatus.  It is not clear what is required of the apparatus itself by requiring that modulation and phase encoding are “provided”. Does the apparatus 
Claim 5 is indefinite by its dependency on indefinite claims 1, 2, and 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wodrich (2017/0276788).
  Regarding claim 1, Wodrich discloses an apparatus for determining the position of an object in three-dimensional space (Fig. 12), the apparatus comprising an antenna 
Regarding claims 2-3, the scope of the claims are indefinite as shown above, however Wodrich discloses a virtual antenna array ([0035]) for 2D beam scanning which is considered to “correspond” to a region of ventilation openings of the grill given the disclosure that the sensor unit is disposed behind the vehicle grill, and therefore anticipates the claim as best can be determined.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich as applied to claim 2 above, and further in view of Shirakawa et al. (2009/0079617).  
Wodrich discloses the use of pseudo coding techniques for the sensors, referring to the various sensors around the vehicle (Fig. 7, [0029]) but is not found to detail the operation within each sensor and therefore does not detail modulation and phase coding and decoding of the signals within each sensor.  As shown above, the scope of claims 3-6 is indefinite, however as best can be determined Shirakawa discloses the claimed features.  Shirakawa discloses a vehicle based radar with antenna arrays .  
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (2016/0282450) in view of Horibe et al. (2014/0093665).
  Regarding claim 1, Kishigami discloses a vehicle radar for determining the position of an object in three-dimensional space, the apparatus comprising an antenna structure, wherein the antenna structure has an L-, U- or T-shaped structure (e.g. Fig. 9A-9B). Kishigami does not explicitly indicate that the device is mounted in the region of the front radiator of a vehicle. Horibe discloses a vehicle based radar for detecting other vehicles where the sensor (8) is mounted in the region of the front radiator (Figs 1-3).  It would have been obvious to one of ordinary skill in the art to mount the radar of Kishigami in the region of the front radiator of a vehicle, as is conventional practice in the art, in order to protect and hide the sensor from view with predictable results. 
Regarding claims 2-3, the scope of the claims are indefinite as shown above, however Kishigami discloses a virtual antenna array (Fig. 9C) for 2D beam scanning .  
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of Horibe as applied to claim 2 above, and further in view of Shirakawa et al. (2009/0079617).  
Kishigami discloses the use of pulse coding but is not found to disclose modulation and phase coding and decoding as claimed.  As shown above, the scope of claims 3-6 is indefinite, however as best can be determined Shirakawa discloses the claimed features.  Shirakawa discloses a vehicle based radar with antenna arrays (Figure 1) including simultaneous transmitting antenna operation and combined frequency modulation (via 10) and binary 180 degree phase encoding (via PN code generator 20 and modulators 16, [0023], [0027]-[0028]) and decoding via evaluation unit 26 an incoming signal in a plurality of receivers with fixed transmission codes to generate sub-signals that correspond to the transmitters ([0024]-[0025]).   It would have been obvious to one of ordinary skill in the art to modify the sensor of Kishigami to employ the claimed frequency and phase modulation and coding/decoding as best the scope of such can be determined and as is taught by Shirakawa in order to enable simultaneous transmission with high accuracy measurement (Shirakawa [0012]), with predictable results.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art concerns virtual arrays and/or mounting of radar antenna structures in the region of the front radiator of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646